IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERALD HALL JR.,                             : No. 54 EM 2022
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DISTRICT ATTORNEY'S OFFICE AND               :
PHILADELPHIA COUNTY COURT OF                 :
COMMON PLEAS,                                :
                                             :
                    Respondents              :


                                     ORDER


PER CURIAM

      AND NOW, this 30th day of November, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus/Motion to Amend

Actual Gateway Innocence Claim” is DENIED.